Title: Enclosure: Antoine Bernard Caillard to William Short, 4 March 1791
From: Caillard, Antoine Bernard
To: Short, William



La Haye le 4 Mars 1791.
Monsieur

Le Gouvernement de france a grand interet de Savoir Si l’emprunt que font en ce moment à Amsterdam les Etats unis de l’Amerique par votre ministere a pour objet le reboursement d’une partie des sommes qu’ils doivent à la france, et il me charge de vous demander un mot d’eclaircissement à ce Sujet. J’ose vous prier, Monsieur, le vouloir bien m’honorer d’une reponse Sur cela—et de me mettre en etat de donner au Ministere l’information qu’il desire le plus promptement qu’il sera possible. Je me felicite de cette circonstance qui me met a portée de Correspondre avec vous. J’espere que vous ne quitteres pas la Hollande sans venir Faire un tour à La Haye. Je Serai enchanté de vous y recevoir et de vous donner des preuves des Sentimens distingués et da la haute consideration avec la quelle j ai l’honneur d’etre Monsieur Votre très humble et très obeissant Serviteur Caillard
M. Short

